                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                              January 28, 2019
                        UNITED STATES DISTRICT COURT
                                                                             David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                            GALVESTON DIVISION

ALFRED L HALL,                             §
TDCJ # 01840184,                           §
                                           §
        Plaintiff,                         §
VS.                                        §   CIVIL ACTION NO. 3:18-CV-215
                                           §
LORIE DAVIS, et al,                        §
                                           §
        Defendants.                        §

                              ORDER OF DISMISSAL

      Plaintiff Alfred L. Hall is an inmate in Texas Department of Criminal Justice–

Correctional Institutions Division (“TDCJ”). He filed a complaint under 42 U.S.C.

§ 1983 alleging that Defendants violated his civil rights by forcing him to eat from

unsanitary dishes. Because Hall is a prisoner proceeding in forma pauperis, the Court is

required by the Prison Litigation Reform Act (“PLRA”) to scrutinize the pleadings. The

Court must dismiss the case, in whole or in part, if it determines that the action is

frivolous, malicious, fails to state a claim upon which relief may be granted, or “seeks

monetary relief against a defendant who is immune from such relief.”         28 U.S.C.

§ 1915A, § 1915(e)(2)(B). After reviewing all of the pleadings and the applicable law,

the Court concludes that this case must be DISMISSED for the reasons that follow.

I.    BACKGROUND

      Plaintiff brings this suit against Lorie Davis, Director of TDCJ, and eleven other

defendants who work in food services for TDCJ”s Ramsey I Unit. He alleges that

Defendants forced him to eat from unsanitary dishes:


1/6
       All Defendants # 1 through # 12 put my health at risk as well as may have
       caused me health problems in the future by forcing me to use unsanitary
       trays, spoons and cups every day, from December 11, 2017 . . . knowing
       that the dishwasher was broke[n].

(Dkt. 1, at 5).1 Plaintiff states that the dishes were “beyond unsanitary (i.e., solid food

waste, discoloration . . ., [g]rease and other detritus on silverware cups and trays” (id. at

6). He also alleges that “[a]ll Defendants” would not allow him to bring his own dishes

to meals and refused to provide him with disposable dishes (id. at 5).

       Plaintiff claims that, because he is confined in an “institution,” TDCJ is required

to provide “institutional grade sanitation” as a “civil right” (id. at 6). As relief he seeks

an injunction “for immediate repairs or installation of a functional industrial grade

dishwasher sanitation machine and . . . supervised use thereof,” as well as $10,000 in

nominal damages, $100,000 in compensatory damages, and $100,000 in punitive

damages (id. at 6, 8).

II.    STANDARD OF REVIEW

       As required by the PLRA, the Court screens this case to determine whether the

action is frivolous, malicious, fails to state a claim upon which relief may be granted, or

seeks monetary relief against a defendant who is immune from such relief. See 28 U.S.C.

§ 1915A, § 1915(e)(2)(B). A district court may dismiss a complaint as frivolous “if it

lacks an arguable basis in law or fact.” Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir.

2005). A dismissal for failure to state a claim is governed by the same standard for Rule



1
        Throughout this Memorandum, the Court’s citations to specific pages in the record refer
to the pagination of docket entries on the Court’s electronic case filing (“ECF”) system.


2/6
12(b)(6) of the Federal Rules of Civil Procedure. See Newsome v. EEOC, 301 F.3d 227,

231 (5th Cir. 2002). Under this standard, the Court “construes the complaint liberally in

favor of the plaintiff,” “takes all facts pleaded in the complaint as true,” and considers

whether “with every doubt resolved on [the plaintiff’s] behalf, the complaint states any

valid claim for relief.” Harrington v. State Farm Fire & Cas. Co., 563 F.3d 141, 147

(5th Cir. 2009) (internal citations and quotation marks omitted).

       In reviewing the pleadings, the Court is mindful of the fact that Plaintiff proceeds

pro se. Complaints filed by pro se litigants are entitled to a liberal construction and,

“however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal

quotation marks and citation omitted). Even under this lenient standard a pro se plaintiff

must allege more than “‘labels and conclusions’ or a ‘formulaic recitation of the elements

of a cause of action.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)); see Patrick v. Wal-Mart, Inc., 681 F.3d

614, 617 (5th Cir. 2012). “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citation

omitted). Additionally, regardless of how well-pleaded the factual allegations may be,

they must demonstrate that the plaintiff is entitled to relief under a valid legal theory. See

Neitzke v. Williams, 490 U.S. 319, 327 (1989); Geiger, 404 F.3d at 373.




3/6
III.   ANALYSIS

       A.      Official Immunity

       A claim against a TDCJ official in his or her official capacity is a claim against

TDCJ, and thus a claim against the State of Texas. See Mayfield v. Tex. Dep’t of Crim.

Justice, 529 F.3d 599, 604 (5th Cir. 2008). Because the Eleventh Amendment protects

the states’ sovereign immunity, federal courts lack jurisdiction over suits against a state

for money damages unless the state has waived its immunity or Congress has clearly

abrogated that immunity. NiGen Biotech, L.L.C., v. Paxton, 804 F.3d 389, 393–94 (5th

Cir. 2015); Moore v. La. Bd. Of Elem. And Secondary Educ., 743 F.3d 959, 963 (5th Cir.

2014). Texas has not waived its Eleventh Amendment immunity, and Congress did not

abrogate that immunity when enacting Section 1983. NiGen, 804 F.3d at 394.

       Plaintiff seeks nominal, compensatory, and punitive damages. To the extent he

brings any claims for money damages against Defendants in their official capacities, the

state is immune under the Eleventh Amendment. The claims therefore will be dismissed

for lack of jurisdiction.

       B.      Plaintiff’s Claims for Relief

       Section 1983, 42 U.S.C. § 1983, provides a vehicle for a claim against a person

“acting under color of state law,” such as a state prison official, for a constitutional

violation. See Pratt v. Harris Cty., Tex., 822 F.3d 174, 180 (5th Cir. 2016); Townsend v.

Moya, 291 F.3d 859, 861 (5th Cir. 2002). Because Plaintiff was, at all relevant times, a

convicted felon in state prison, his claims are governed by the Eighth Amendment

prohibition of “cruel and unusual” conditions of confinement. Hinojosa v. Livingston,


4/6
807 F.3d 657, 664-65 (5th Cir. 2015) (citing, inter alia, Farmer v. Brennan, 511 U.S.

825, 832 (1994)).

       An Eighth Amendment claim regarding conditions of confinement must meet two

requirements. First, the conditions must have caused a “substantial risk of serious harm.”

Hinojosa, 807 F.3d at 665; see Hernandez v. Velasquez, 522 F.3d 556, 560 (5th Cir.

2008). Second, prison officials must have acted with “deliberate indifference” to the

plaintiff’s health or safety, which means that the official knows of and disregards an

“excessive risk” to the plaintiff. Hinojosa, 807 F.3d at 665; Hernandez, 522 F.3d at 560-

61. The official must be subjectively aware of the facts from which an inference of a

substantial risk of serious harm could be drawn and must actually draw the inference.

Hinojosa, 807 F.3d at 665. Deliberate indifference is an “extremely high standard.”

Domino v. Tex. Dep’t of Crim. Justice, 239 F.3d 752, 756 (5th Cir. 2001). It requires

“more than an allegation of mere negligence, but less than an allegation of purpose or

knowledge.” Hinojosa, 807 F.3d at 665. See Easter v. Powell, 467 F.3d 459, 464 (5th

Cir. 2006).

       In this case, although Plaintiff states that Defendants knew the dishwasher at his

unit was broken, he has failed to allege that any Defendant was aware of any “excessive

risk” to his health or safety, much less that the Defendant then disregarded the risk. See

Hinojosa, 807 F.3d at 665. His Eighth Amendment claim fails on this basis.

       Additionally, Plaintiff has not alleged that he suffered any physical injury as a

result of unsanitary dishes or any other actions by Defendants. See Dkt. 1, at 5 (alleging

that Defendants “put [his] health at risk” and “may have caused him health problems in


5/6
the future”).   To the extent Plaintiff seeks compensation for mental or emotional

damages, the PLRA precludes damages “for mental or emotional injury suffered while in

custody without a prior showing of physical injury or the commission of a sexual act (as

defined in section 2246 of Title 18).” 42 U.S.C. § 1997e(e). Plaintiff’s claim therefore

must be dismissed on this additional basis. 42 U.S.C. § 1997e(c).

IV.   CONCLUSION

      For the reasons stated above the Court ORDERS that Plaintiff’s complaint (Dkt.

1) is DISMISSED with prejudice pursuant to 28 U.S.C. § 1915A(b) and

§ 1915(e)(2)(B) as frivolous and for failure to state a claim upon which relief can be

granted.

      The Clerk will provide a copy of this Order to the plaintiff and to the

Manager of the Three-Strikes List for the Southern District of Texas at

Three_Strikes@txs.uscourts.gov.

      SIGNED at Galveston, Texas, this 28th day of January, 2019.


                                            ___________________________________
                                            George C. Hanks Jr.
                                            United States District Judge




6/6
